Case 16-14260        Doc 62     Filed 11/28/18     Entered 11/28/18 09:15:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-14260
         Wilbert Barrow
         Laurie M Barrow
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/27/2016.

         2) The plan was confirmed on 11/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/10/2017, 07/23/2018.

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,970.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-14260        Doc 62      Filed 11/28/18    Entered 11/28/18 09:15:09                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $9,116.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $9,116.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,554.61
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $470.50
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,025.11

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CAPITAL ONE BANK USA            Unsecured            NA         358.59           358.59           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            409.00        824.45           824.45           0.00       0.00
 CREDIT ACCEPTANCE CORP          Unsecured      6,359.00       6,359.64         6,359.64           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured      3,688.00       3,072.50         3,072.50           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Unsecured      2,100.00         450.68           450.68           0.00       0.00
 INGALLS MEMORIAL HOSPITAL       Unsecured         493.00        102.96           102.96           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured     19,320.00     21,980.87        21,980.87            0.00       0.00
 INTERNAL REVENUE SERVICE        Priority          475.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         641.00        208.28           208.28           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         487.00           487.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured            NA         430.00           430.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured      1,289.00         501.16           501.16           0.00       0.00
 LINCOLNWAY MANAGEMENT           Unsecured      1,000.00            NA               NA            0.00       0.00
 LVNV FUNDING                    Unsecured         300.00        213.85           213.85           0.00       0.00
 LVNV FUNDING                    Unsecured      1,176.00         215.45           215.45           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           999.00        998.58           998.58           0.00       0.00
 MIDWESTERN FINANCIAL CORP       Secured        6,173.37       6,173.37         6,173.37      2,330.67     489.91
 MUNICIPAL COLLECTIONS OF AMER Unsecured        2,600.00       2,675.00         2,675.00           0.00       0.00
 MUNICIPAL COLLECTIONS OF AMER Unsecured           586.00      1,000.00         1,000.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         397.00        442.15           442.15           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         462.00        462.06           462.06           0.00       0.00
 QUANTUM3 GROUP                  Unsecured            NA       1,756.65         1,756.65           0.00       0.00
 REGIONAL ACCEPTANCE CORPORAT Unsecured               NA       9,845.20         9,845.20           0.00       0.00
 REGIONAL ACCEPTANCE CORPORAT Secured           5,000.00       5,000.00         5,000.00      2,005.54     264.77
 COMPLETE PAYMENT RECOVERY       Unsecured          25.00           NA               NA            0.00       0.00
 ASPIRE                          Unsecured      1,496.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-14260       Doc 62      Filed 11/28/18    Entered 11/28/18 09:15:09             Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted      Allowed        Paid         Paid
 FRONTIER FINANCIAL             Unsecured      1,756.00            NA           NA            0.00       0.00
 KATZ A MD                      Unsecured         386.00           NA           NA            0.00       0.00
 MEA SULLIVAN/COMMONWEALTH F Unsecured            155.00           NA           NA            0.00       0.00
 IL DEPT OF REVENUE             Unsecured         414.00           NA           NA            0.00       0.00
 CHARTER ONE                    Unsecured         411.00           NA           NA            0.00       0.00
 CHILDRENS BOMC/NRA             Unsecured          40.00           NA           NA            0.00       0.00
 CITY OF CHICAGO HEIGHTS TREASU Unsecured         200.00           NA           NA            0.00       0.00
 CITY OF COUNTY CLUB HILLS      Unsecured         200.00           NA           NA            0.00       0.00
 COLUMBIA HOUSE                 Unsecured         120.00           NA           NA            0.00       0.00
 COMCAST                        Unsecured         372.00           NA           NA            0.00       0.00
 GLEN ARBOR IN PARK FOREST COND Unsecured      2,564.00            NA           NA            0.00       0.00
 AT&T                           Unsecured         300.00           NA           NA            0.00       0.00
 AT&T MOBILITY                  Unsecured      1,001.00            NA           NA            0.00       0.00
 BANK OF AMERICA                Unsecured         292.00           NA           NA            0.00       0.00
 DOUBLEDAY BOOK CLUB            Unsecured         100.00           NA           NA            0.00       0.00
 FIFTH THIRD BANK               Unsecured         403.00           NA           NA            0.00       0.00
 FINGERHUT                      Unsecured         305.00           NA           NA            0.00       0.00
 FIRST LOANS FINANCIAL          Unsecured         250.00           NA           NA            0.00       0.00
 FIRST LOANS FINANCIAL          Unsecured         500.00           NA           NA            0.00       0.00
 FIRST MIDWEST BANK             Unsecured         188.00           NA           NA            0.00       0.00
 ICE MOUNTAIN SPRING WATER      Unsecured         241.00           NA           NA            0.00       0.00
 WELLGROUP HEALTH PARTNERS      Unsecured         250.00           NA           NA            0.00       0.00
 YCCS                           Unsecured         230.00           NA           NA            0.00       0.00
 TCF NATIONAL BANK              Unsecured         496.00           NA           NA            0.00       0.00
 TRIBUTE                        Unsecured         561.00           NA           NA            0.00       0.00
 TRS RECOVERY SERVICE           Unsecured          40.00           NA           NA            0.00       0.00
 UNIQUE NATIONAL COLL           Unsecured          55.00           NA           NA            0.00       0.00
 US BANK                        Unsecured         234.00           NA           NA            0.00       0.00
 US CELLULAR                    Unsecured         100.00           NA           NA            0.00       0.00
 NICOR                          Unsecured      2,747.00            NA           NA            0.00       0.00
 PARK FOREST FAMILY PRACTICE    Unsecured         178.00           NA           NA            0.00       0.00
 PROFESSIONAL CLINICAL LABS     Unsecured          79.00           NA           NA            0.00       0.00
 QUALITY PAPERBACK BOOK CLUB Unsecured             85.00           NA           NA            0.00       0.00
 SPRINT CORP                    Unsecured      1,241.00       1,017.89     1,017.89           0.00       0.00
 US BANK                        Unsecured           0.00          0.00         0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION     Unsecured      3,616.00       3,510.13     3,510.13           0.00       0.00
 WORLD CREDIT RECOVERY LLC      Unsecured      4,990.00       2,987.62     2,987.62           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-14260        Doc 62      Filed 11/28/18     Entered 11/28/18 09:15:09              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $11,173.37          $4,336.21            $754.68
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $11,173.37          $4,336.21            $754.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $59,900.71                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $4,025.11
         Disbursements to Creditors                             $5,090.89

 TOTAL DISBURSEMENTS :                                                                       $9,116.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
